Citation Nr: 0841082	
Decision Date: 11/28/08    Archive Date: 12/03/08

DOCKET NO.  02-03 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUES

1.  Entitlement to an increased evaluation for chondromalacia 
of the left patella with degenerative joint disease, rated as 
10 percent disabling for the period from February 2, 2000, to 
January 8, 2006, and rated 30 percent disabling for status 
post total knee replacement for the period beginning on March 
1, 2007.  (A 100 percent evaluation under 38 C.F.R. § 4.30, 
was assigned for the intervening period, for convalescence 
following the veteran's left total knee replacement effective 
from January 9, 2006, through March 1, 2007.)

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU) from February 2, 2000, to January 8, 
2006, and beginning on March 1, 2007.  (A 100 percent 
evaluation under 38 C.F.R. § 4.30, was assigned for the 
intervening period, for convalescence following the veteran's 
left total knee replacement effective from January 9, 2006, 
through March 1, 2007.)




REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran had active service from October 1961 to September 
1983.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2000 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which awarded a 10 percent evaluation for the veteran's left 
knee disability and denied entitlement to TDIU.  In October 
2005, the Board remanded the veteran's claims for additional 
development.  

In May 2006 the Board denied the claims on appeal.  In 
October 2006, the United States Court of Appeals for Veterans 
Claims (Court) granted a Joint Motion For Remand (Joint 
Motion), vacating the Board decision and requiring further 
consideration of the claims on appeal.  The Board in April 
2007 issued another decision denying the claim, and in June 
2008 the Court granted another Joint Motion, vacating the 
April 2007 Board decision and requiring certain Board 
development and review of the appealed claims.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.




REMAND

Pursuant to the June 2008 Joint Motion, the Board is required 
to again review the rating to be assigned for the veteran's 
chondromalacia of the left patella with degenerative joint 
disease, including in particular appropriate consideration of 
the apparent lack of clarification as to the meaning of the 
December 2005 VA examiner's assessment of "moderate to 
severe functional impairment" as associated with that knee, 
and the adequacy of consideration of the extent of functional 
loss associated with that knee impairment due to pain on 
undertaking motion, fatigue, weakness and/or incoordination, 
under DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Also in pursuance with the June 2008 Joint Motion, the Board 
is required to remand the case for a further VA examination, 
to adequately address TDIU issues regarding the extent of 
functional impairment caused by the veteran's service-
connected disabilities, including particularly his low back 
disorder and hypertension, disability from which was not 
specifically addressed by the December 2005 VA examiner.  The 
Board also interprets the June 2008 Joint Motion as, in 
essence, requiring that a more adequate examination be 
conducted to address both the extent of functional impairment 
of the chondromalacia of the left patella with degenerative 
joint disease (including based on the above-noted DeLuca 
factors) and the extent of the impact of the service-
connected disabilities, separate and together, on his 
capacity for substantially gainful employment, to support the 
TDIU claim, including on any applicable extraschedular basis, 
under 38 C.F.R. §§ 3.321(b), 4.16(a),(b).  

Upon remand, the examiner(s) must review the claims file, and 
address ratings during applicable claim periods.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be requested to report 
all treatment received for his knees, low 
back, and hypertension in the course of the 
present appeal, beginning from February 2000, 
and should be asked to submit any pertinent 
evidence in his possession which is not 
already of record.  The RO should obtain any 
as-yet-unobtained treatment records from any 
indicated sources, with appropriate 
authorization.  All records and responses 
received should be associated with the claims 
file.  

2.  Thereafter, the veteran should be afforded 
orthopedic and general medical examinations to 
address the nature and severity of his former 
chondromalacia of the left patella with 
degenerative joint disease and his current 
status post total left knee arthroplasty, as 
well as his other service-connected 
disabilities, including chronic low back 
strain with degenerative changes, 
hypertension, and chondromalacia patellae of 
the right knee with degenerative changes.  The 
examiner(s) should assess the level of 
functional impairment of each of those 
disabilities for the rating period from 
February 2000 to the present, and the degree 
to which each of those disabilities, both 
separately and all together, affect(ed) 
functional capacities including particularly 
capacity for substantially gainful employment 
(i.e., employment other than that particularly 
protected from work competition in the 
economy).  The examiner(s) should address any 
special bases for interference with 
substantially gainful work (bases other than 
those encompassed by the regular schedular 
rating criteria), such as marked interference 
with employment or frequent periods of 
hospitalization.  All necessary tests should 
be performed.

a.  In determining range of motion of 
service-connected knees and low back, 
limitation of motion due to pain should be 
reported.  The examiner(s) should address 
the presence and extent of any pain, pain 
on motion, weakened movement, excess 
fatigability, and incoordination.  To the 
extent feasible, additional limitation of 
motion due to weakened movement, excess 
fatigability and incoordination should also 
be assessed.  

b.  The examiner(s) must address functional 
impairment of each service-connected 
disability over any indicated intervals 
from February 2000 to the present.  The 
examiner(s) should note that the requested 
examinations are necessitated in part by 
the failure of the December 2005 VA 
examiner to address fully the DeLuca 
factors of pain on undertaking motion, 
fatigue, weakness and/or incoordination, 
including the nature and extent of any 
additional functional impairment due to 
these factors, and failure to adequately 
address functional effects of all service-
connected disabilities, including 
particularly as they affect capacity for 
substantially gainful employment.

c.  The claims folder must be available for 
review in conjunction with the 
examinations, to provide a history of the 
service-connected disabilities.  This 
should include review of past VA 
examination records, including most 
recently in December 2005 and January 2006, 
as well as treatment and hospitalization 
records, to including records of progress 
following the veteran's left knee 
arthroplasty.  All findings should be 
reported in detail.  The examiners should 
address the degree to which any allegations 
of increased severity of the service-
connected disabilities are supported by 
objective findings. 

d.  A complete rationale, supported by 
medical evidence, should be provided for 
all opinions expressed.  If some questions 
cannot be answered without resorting to 
medically unsupported speculation, this 
should be stated.

3.  Thereafter, the RO should readjudicate the 
remanded claims de novo.  The RO should 
consider staged ratings, as appropriate, 
pursuant to Hart v. Mansfield, 21 Vet. App. 
505 (2007).  If the benefits sought on appeal 
are not granted to the veteran's satisfaction, 
the veteran and his representative should be 
provided with a supplemental statement of the 
case and afforded the appropriate opportunity 
to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the 
U.S.Court of Appeals for Veterans Claims.  This remand is in 
the nature of a preliminary order and does not constitute a 
final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2008).


